OPPENHEIMER LIMITED TERM CALIFORNIA MUNICIPAL FUND N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Limited Term California Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble190,297,3983,603,487 David K. Downes190,258,7723,642,113 Matthew P. Fink190,263,9183,636,968 Edmund Giambastiani, Jr.190,294,0923,606,793 Phillip A. Griffiths190,263,9183,636,968 Mary F. Miller 190,260,6113,640,274 Joel W. Motley190,296,2833,604,602 Joanne Pace190,292,2533,608,633 Mary Ann Tynan190,297,3983,603,487 Joseph M. Wikler190,260,9053,639,980 Peter I. Wold 190,294,4443,606,441 William F. Glavin, Jr.187,030,0896,870,797
